

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
[nexstarlogo.jpg]
 

NEWS ANNOUNCEMENT   For Immediate Release

 




NEXSTAR BROADCASTING NAMES RICK ROGALA SENIOR VICE PRESIDENT OF SALES


- Thirty Year Broadcasting Veteran to Oversee Strategic Sales
Planning and Execution Regionally and Company-wide -


IRVING, Texas, December 5, 2011 – Nexstar Broadcasting Group, Inc. (NASDAQ:
NXST) announced today that Rick Rogala has been named Senior Vice President of
Sales, a new position at the company.  Mr. Rogala’s appointment highlights
Nexstar’s commitment to enhance the customer experience and foster positive
relationships with clients and advertising partners across its on-air and
digital platforms while supporting the Company’s goals for growth.  The
appointment is effective immediately, and Mr. Rogala will report to Timothy
Busch, Co-Chief Operating Officer of Nexstar Broadcasting.


Since 2009 Rogala served as Senior Vice President and Regional Manager at
Nexstar with oversight of operations in eleven markets.  These responsibilities
will be assumed by Timothy Busch and Brian Jones, Nexstar’s Co-Chief Operating
Officers.  In his new role, Mr. Rogala will develop and implement new sales
strategies and analytics to optimize the value of Nexstar’s on-air and online
inventory and will work across the Nexstar organization with the Company’s
managers, sales force and e-Media teams to administer policies and procedures to
further enhance the effectiveness of the Company’s sales operations.


Mr. Rogala returned to Nexstar as a Senior Vice President and Regional Manager
in 2009 after a two year role as Vice President and General Manager of Media
General’s WCMH-TV in Columbus, Ohio.  Mr. Rogala first joined Nexstar in 2005 as
Vice President/General Manager of KARK-TV where he led the station in restoring
its market leading position and established a strong local brand.  Through his
efforts and initiatives, KARK elevated its news programming and service to local
advertisers which led to increased local revenue.  Mr. Rogala began his career
in the television broadcast industry in 1982 and held broadcast management
positions in Ohio, Indiana, Michigan and Florida prior to joining Nexstar.
 
 
Timothy Busch commented on the appointment, “Nexstar consistently leads the
industry in revenue and new to television revenue growth and we recently marked
the ninth consecutive quarter of year-over-year growth.  The creation of this
new position squarely highlights our advertiser-centric focus as well as our
goals for continued near- and long-term growth in our advertising supported
revenue channels.


“Rick brings to his new position a deep understanding of industry dynamics,
Nexstar’s strengths and a proven record of forging strong relationships between
our staff, clients, advertisers, and the local communities where we
operate.  With his extensive broadcast knowledge, leadership, and industry
experience we are confident in his ability to develop and implement effective
new sales strategies and new accounts.  We look forward to his contributions in
his new role as we continue to deliver the most effective advertising solutions
for clients and high quality local news, information and entertainment
programming for viewers in our markets.”


Mr. Rogala added, “Nexstar’s commitment to local community viewers and
advertisers is recognized throughout the broadcasting industry and I intend to
extend that distinction in my new position.  In this role, I will leverage the
management experience and relationships built over my career to generate results
and further strengthen Nexstar’s position as a leading provider of effective
advertising solutions.  I look forward to working with the sales team to develop
new strategies while building on our already impressive record of client service
excellence.”


Rick Rogala earned a BS in Communications from Ohio University in 1982 and was
recognized with an American Women in Radio and Television (AWRT) award for
“Excellence in Management” and a GEM award for “Nurturing Women in Leadership”
from The Association for Women in Communications - Cincinnati chapter.


About Nexstar Broadcasting Group, Inc.
Nexstar Broadcasting Group is a leading diversified media company that leverages
localism to bring new services and value to consumers and advertisers through
its traditional media, e-MEDIA, digital and mobile media platforms. Nexstar
owns, operates, programs or provides sales and other services to 75 television
stations and related digital signals in 36 markets in 16 states and reaches
approximately 13.5 million viewers or approximately 11.6% of all U.S. television
households.  72 of the stations are affiliates of NBC, CBS, ABC, FOX,
MyNetworkTV, The CW, LATV, Azteca America, Telemundo and Bounce TV, the nation’s
first over-the-air broadcast television network programmed for African-American
audiences and three are independent stations.  The Company's 35 community portal
websites offer additional hyper-local content and verticals for consumers and
advertisers.
 
Forward-Looking Statements
 
This news release includes forward-looking statements. We have based these
forward-looking statements on our current expectations and projections about
future events. Forward-looking statements include information preceded by,
followed by, or that includes the words "guidance," "believes," "expects,"
"anticipates," "could," or similar expressions.  For these statements, the
Company claims the protection of the safe harbor for forward-looking statements
contained in the Private Securities Litigation Reform Act of 1995.  The
forward-looking statements contained in this news release, concerning, among
other things, changes in net revenue, cash flow and operating expenses, involve
risks and uncertainties, and are subject to change based on various important
factors, including the impact of changes in national and regional economies, our
ability to service and refinance our outstanding debt, successful integration of
acquired television stations (including achievement of synergies and cost
reductions), pricing fluctuations in local and national advertising, future
regulatory actions and conditions in the television stations' operating areas,
competition from others in the broadcast television markets served by the
Company, volatility in programming costs, the effects of governmental regulation
of broadcasting, industry consolidation, technological developments and major
world news events.  Unless required by law, we undertake no obligation to update
or revise any forward-looking statements, whether as a result of new
information, future events or otherwise.  In light of these risks, uncertainties
and assumptions, the forward-looking events discussed in this news release might
not occur.  You should not place undue reliance on these forward-looking
statements, which speak only as of the date of this release.  For more details
on factors that could affect these expectations, please see our filings with the
Securities and Exchange Commission.


 
Contact:
 

Timothy Busch   Joseph Jaffoni Co-COO/Executive Vice President   Jaffoni &
Collins Incorporated  Nexstar Broadcasting Group, Inc.  212/835-8500 or
nxst@jcir.com 585/224-8888, x8080 or tbusch@nexstar.tv   

 
 


# # #

 
 

--------------------------------------------------------------------------------

 
